DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15 and 22-24, drawn to a biologic sample preparation system that prepares biologic samples for analytic processing.
Group II, claim(s) 16-21, drawn to an extraction station for a biologic sample reparation system that prepares biologic samples for analytic processing, comprising a housing, a magnet and heating module, a first extraction tube, and magnetic beads.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I, claim 1 does not any same technical feature as the housing, magnet and heating module, first extraction tube, and magnetic beads of Claim 16.
During a telephone conversation with Nasser Ashgriz on 2/14/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 22-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
No IDS has been submitted. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
An apparatus claim is only limited by positively claimed  structural elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.	
It is noted that the claims mention “biologic samples” and liquid. However, none are positively claimed as elements of the invention.  They are articles or materials intended to be worked upon.
It appears that a plane 47 is not an actual structural element, but refers to an intangible plane as know in geometry. 
As to claim 10, the “when” clauses are directed to conditions that are never required to occur. The claim is directed to an apparatus not process of use with an unclaimed, unspecified liquid.


Claim Objections
Claims 1-15 and 22-24 are objected to because of the following informalities:  The claims are not drafted according to US practices (see above).  Appropriate correction is required.
Claims 22-24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 22.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The terms “substantially horizontal”, “substantially perpendicular”, and “substantially parallel” in claims 1-5 are relative terms which render the claims indefinite. The terms “substantially horizontal”, “substantially perpendicular”, and “substantially parallel” are not 
As to claim 1, it is unclear if applicant, intends for the invention to comprise a sample area, working area, an extraction staging area because is presently drafted they are mention relative to other prior positively claimed elements, but not positively claimed, listed in the claim as being elements of the instant invention. Furthermore it is noted that the respective “areas” are not defined as being any specific structure nor having any definitive structural boundaries to determine what structurally constitutes the respective areas. The terms “sample”, “working”, and “extraction staging” does not provide for any structure of the areas. The terms are moreso directed to the intended use of the areas. One can select any space/area and name it as one desires. A single area can have multiple uses and considered as all of such areas. 
The term “proximate” in claims 1 and 9 is a relative term which render the claims indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definitive structural nexus, connectivity, definitive distance, nor definitive relative structural location provided for between 
 As to claim 4, it is unclear if applicant, intends for the invention to comprise extraction rails. As presently drafted, such rails are not listed as elements of the instant invention. Just because the prior extraction support is recited as being mounted on extraction rails, this does not require such rails to be elements of the instant invention. Furthermore, it is noted each of the extraction bed, extraction station, pipette tip module, and buffer module are not defined by any specific structure(s).
As to claim 7, it is unclear what is the structural nexus relative locations, connectivity between the waste housing , waste tank,  magnet and heat module and extraction plate. 
As to claim 8, it is unclear what is the structural nexus relative locations, connectivity between the core plate, heating plate, and plurality of heating rods. 
The term “positioned adjacent to” in claims 13-14 is a relative term which render the claims indefinite. The term “adjacent to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definitive structural nexus, connectivity, definitive distance, nor definitive relative structural location provided for between structures by use of the term. What may be considered as “adjacent to” to one person may not be considered as such to another and vice versa.
As to claim 14, it is noted that a heat sealing module is not defined as being any specific structures. There is no requirement for any sealing of anything to performed. The claims are directed to an apparatus not a process of use.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, and 15  is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Roach et al., US 6,627,446.
Roach discloses a robotic microchannel bioanalytical instrument as shown for example in Figure 1 that includes a frame that defines a horizontal plane a multifunctional device 35 (pipette assembly) that includes a plurality of pipette tips 42 (claim 15; See Figures 1-4). The device 35 is mounted on the frame. The multifunctional device 35 can move in the Z-axis, perpendicular to the X and Y axes. Motor 43 moves the multifunctional device 35 with up and down motion in the Z-axis. This motion also moves the pipette tips 42 up and down. (column 5, lines 8-11). 
	The instrument also includes a sample module including a sample plate (13 or 23) each mounted moveably mounted to the frame via rails (17, 19 and 27, 29) respectively and are moveable parallel to the horizontal plane from/between locations that can be references as “a sample area” and “a working area” to the pipette assembly 35. 

	As to claim 2, as noted above either of the tracks 20 and 30 including the respective pair of rails (17, 19 and 27,29)  can be considered defining a sampling bed including sampling rails and further include sample holder (15, 25, 26) and sample containers (10, 14, 16, 18). The rails are parallel to a rail axis and the horizontal plane. 
	As to claim 3, either of the pair of rails can be referenced as working rails.
	As to claims 4 and 6, the track 30 can be considered an extraction module/bed including an extract support 23 (the plate defining the holders 14, 16, 18 that be named as desired; such as beds, stations, modules etc.) extraction station 25, a buffer module 26, and pipette modules 34, 36, 42, 44.
	Claim 5 is the similar to claim 3. See remarks above.
	As to claim 13, as noted above any of the locations/features on the plate of the track 30 can be named as one desires. For example, in Figure 2, 34 and 36 can be considered a plurality of storage pipette tip modules adjacent to a location/area  that can be considered as the broad extraction staging area (not structurally defined).    
  	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al., US 6,627,446 et al. as cited above.
It is noted that any of the containers, any of 14, 16, 18 can be considered waste housings and further microtiter plates such as 25 can be considered as a waste tank or any of such microtiter plates 25 or plate 10 can be considered as a waste housing including a waste tank (the wells of the plate).
However, Roach does not specify a magnet and heat module. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device include a magnet and heating module to provide for flow through the microchip and cleaning of the electrodes.  
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Subsequently, further claims 9-12 would be allowable if all 112 rejections are also overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Roach et al does teach nor fairly suggest the magnet and heat module (19) includes a core plate (31), a heating plate (33) attached to the core plate, a plurality of heating rods (34) and a plurality of electromagnetic coils (35), the core plate (31) including a plurality of tube holes (31a) in the core plate, and a plurality of extraction tubes (22) mounted in the plurality of tube holes (31a); wherein the electromagnetic coils (35) are configured to apply a magnetic field to the extraction tubes (22) and the heating plate (33) and plurality of heating rods (34) are configured to heat the extraction tubes 22 to a temperature for processing materials.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samsoondar; James; Kelso; Reed et al.; Tajima; Hideji; Aoyagi; Takaaki; Chang; Jim Yuchen et al.; Nanthakumar, Elizabeth et al.; Yao, Xian-Wei et al.; Austin; John et al.; Ganz; Brian L. et al.; and Maeda; Yoshio disclose liquid handling devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798